DETAILED ACTION
This Office Action is in response to the amendment filed June 2, 2021 for the above identified patent application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickols (GB 700,367) in view of Applicant’s Admitted Prior Art (AAPA).
Nickols teaches a drivetrain comprising: a drive shaft (8) to which power is transmitted from a power source (not shown); a driven shaft (2) for transmitting power from the drive shaft to a drive wheel; a first power transmission path (7,7b) that transmits power between the drive shaft and the driven shaft; and a second power transmission path (6,6b) that transmits power between the drive shaft and the driven shaft, wherein the first power transmission path comprises: a first gear (7) and a second gear (7b) meshed together, where the first gear or the second gear is mounted on the 
Nickols does not teach the power source as an electric motor.  However, it was notoriously known in the art to power a vehicle using an electric motor.  For example, applicant’s admitted prior art (AAPA) on pages 1-2 of the specification discloses using an electric motor for powering a vehicle.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the transmission of Nickols with an electric motor, as was well known and disclosed by applicant’s admitted prior art, motivation being to power the vehicle with an environmentally friendly drive arrangement.
With respect to claim 3, Nickols illustrates a speed ratio between the third gear and the fourth gear in the second power transmission path is smaller than a speed ratio between the first gear and the second gear in the first power transmission path.
With respect to claim 4, Nickols teaches the first gear having the larger diameter of the first and second gears.  
With respect to claim 9, Nickols teaches the sixth gear of the third power transmission path is rotatable both in normal and reverse directions relative to the drive shaft, the transmission mechanism includes a shift clutch member (5c) movable between connection and disconnection positions relative to the sixth gear of the third power transmission path, the shift clutch member at the connection position connects the sixth gear and the drive shaft so that they rotate together, and the shift clutch member at the disconnection position disconnects the sixth gear and the drive shaft.  

Allowable Subject Matter
Claims 5-7, 9, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive.  
In view of the new interpretation of Nickols described above, the second one-way clutch (6a) being disposed between the third gear (6) and the shaft (2) having the third gear mounted thereon.   
	Applicant argues “the features recited in claim 1 have advantages which are not recognized by the applied references.”  In response, it is acknowledged that the claimed device may have some advantages over Nickols, however the claims must structurally define over the prior art.  Accordingly, Nickols modified with Applicant’s Admitted Prior Art teaches every structural feature of claim 1. 
	In view of the foregoing, the claims fail to distinguish over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658